     Case 3:19-cv-00772-B Document 15 Filed 06/20/19              Page 1 of 6 PageID 55


                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION
 DENNIS R. BILLS,                 §
                                  §
    Plaintiff,
                                  §
                                  §
 v.                                                                    CASE NO. 3:19-cv-00772
                                  §
                                  §
                                  §
 PORTFOLIO RECOVERY ASSOCIATES,
                                  §
 LLC,
                                  §
    Defendant.                    §

                DEFENDANTS PORTFOLIO RECOVERY ASSOCIATES, LLC’S
                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendants Portfolio Recovery Associates, LLC (“Defendant”), and files

this Answer to Plaintiff’s First Amended Complaint and will respectfully show unto the Court as

follows:

                                 NATURE OF THE ACTION

1.       Defendant admits that Plaintiff brings this action pursuant to the Fair Debt Colleciton

Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and the Texas Debt Collection Act, Tex.

Fin. Code § 392 et seq. (the “TDCA”). Defendant denies that any violation of these statutes

occurred.

                                JURISDICTION AND VENUE

2.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 2; therefore, Defendant denies the same.

3.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 3; therefore, Defendant denies the same.

4.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Defendant’s Answer                                                                  Page 1 of 6
264.0132 First Amended Answer
      Case 3:19-cv-00772-B Document 15 Filed 06/20/19              Page 2 of 6 PageID 56


Paragraph 4; therefore, Defendant denies the same.

                                            PARTIES

5.       Defendant admits Plaintiff is a natural person. Defendant lacks information or knowledge

sufficient to form a belief as to the truth of the remainder of Paragraph 5; therefore, Defendant

denies the same.

6.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 6; therefore, Defendant denies the same.

7.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 7; therefore, Defendant denies the same.

8.       Defendant admits it was incorporated in 1996 and is based in Norfolk, Virginia. Defendant

admits it is a subsidiary of PRA Group, Inc. PRA admits it employs people to handle accounts for

customers. Defendant denies it is also known as Anchor Receivables Management.

9.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 9; therefore, Defendant denies the same.

10.      Defendant generally admits Paragraph 10 but lacks sufficient knowledge to determine

whether it acted as a debt collector as defined by the FDCPA in this case.

11.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 11; therefore, Defendant denies the same.

12.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 12; therefore, Defendant denies the same.

                                  FACTUAL ALLEGATIONS

13.       Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 13; therefore, Defendant denies the same.



Defendant’s Answer                                                                    Page 2 of 6
264.0132 First Amended Answer
      Case 3:19-cv-00772-B Document 15 Filed 06/20/19                Page 3 of 6 PageID 57


14.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 14; therefore, Defendant denies the same.

15.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 15; therefore, Defendant denies the same.

16.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 16; therefore, Defendant denies the same.

17.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 17; therefore, Defendant denies the same.

18.      Defendant admits it acquired the debt on July 18, 2013.

19.      Defendant admits that a written correspondence was sent to Plaintiff on December 19,

2018.

20.      Defendant denies Paragraph 20.

21.      Defendant admits that language appears on the letter.

22.      Defendant denies the letter was required to include a Statute of Limitations disclosure.

23.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 23; therefore, Defendant denies the same.

24.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 24; therefore, Defendant denies the same.

                                            DAMAGES

25.      Defendant denies Paragraph 25.

26.      Defendant denies Paragraph 26.

                                     CLAIMS FOR RELIEF

                                             COUNT I



Defendant’s Answer                                                                      Page 3 of 6
264.0132 First Amended Answer
      Case 3:19-cv-00772-B Document 15 Filed 06/20/19                     Page 4 of 6 PageID 58


27.      Defendant reincorporates the preceding paragraphs as if fully set out herein.

28.      Defendant denies Paragraph 28 as an incomplete and/or inaccurate statement of law.

29.      Defendant denies Paragraph 29.

30.      Defendant denies Paragraph 30.

31.      Defendant lacks information or knowledge sufficient to form a belief as to the truth of

Paragraph 31; therefore, Defendant denies the same.

32.      Defendant denies Paragraph 32.

33.      Defendant generally admits Paragraph 33 but denies that Defendant violated any provisions

of the FDCPA.

Defendant denies Plaintiff’s Prayer for Relief and its subparts.

                                              COUNT II

34.      Defendant reincorporates the preceding paragraphs as if fully set out herein.

35.      Defendant denies Paragraph 35 as an incomplete and/or inaccurate statement of law.

36.      Defendant denies Paragraph 36.

37.      Defendant denies Paragraph 37.

38.      Defendant generally admits Paragraph 38 but denies that Defendant violated any provisions

of the FDCPA.

Defendant denies Plaintiff’s Prayer for Relief and its subparts.

                                  DEMAND FOR JURY TRIAL

39.      Defendant admits Plaintiff seeks a trial by jury in this case.

                                   AFFIRMATIVE DEFENSES

40.      Plaintiff has failed to mitigate damages, if any.

41.      Plaintiff’s damages, if any, are the result of a preexisting condition not caused nor



Defendant’s Answer                                                                       Page 4 of 6
264.0132 First Amended Answer
      Case 3:19-cv-00772-B Document 15 Filed 06/20/19                Page 5 of 6 PageID 59


exacerbated by Defendants.

42.      Any violation of the FDCPA was not intentional and resulted from a bona fide error within

the meaning of 15 U.S.C. § 1692k.

43.      Plaintiff proximately caused her own damages, if any.

                                                Respectfully submitted,

                                                MALONE FROST MARTIN PLLC

                                                /s/ Robbie Malone
                                                ROBBIE MALONE
                                                Texas State Bar No. 12876450
                                                Email: rmalone@mamlaw.com
                                                EUGENE XERXES MARTIN, IV
                                                Texas State Bar No. 24078928
                                                Email: xmartin@mamlaw.com
                                                JACOB MICHAEL BACH
                                                Texas State Bar No. 24100919
                                                Email: jbach@mamlaw.com
                                                MALONE FROST MARTIN PLLC
                                                Northpark Central, Suite 1850
                                                8750 North Central Expressway
                                                Dallas, Texas 75231
                                                TEL: (214) 346-2630
                                                FAX: (214) 346-2631

                                                COUNSEL FOR DEFENDANT
                                                Portfolio Recovery Associates, LLC



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been filed and
served to known counsel of record via CM/ECF on this 20th day of June, 2019 to:
Joseph S. Davidson
Mohammed O. Badwan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue Suite 200
Lombard Illinois
jdavidson@sulaimanlaw.com
mbadwan@sulaimanlaw.com


Defendant’s Answer                                                                      Page 5 of 6
264.0132 First Amended Answer
     Case 3:19-cv-00772-B Document 15 Filed 06/20/19   Page 6 of 6 PageID 60


Attorney for Plaintiff


                                      /s/ Robbie Malone
                                      ROBBIE MALONE




Defendant’s Answer                                                   Page 6 of 6
264.0132 First Amended Answer
